PER CURIAM.
The accused, Cecil William Dobson, was convicted of a felony August 13,19G2. His license was suspended pursuant to Rule I, September 5, 19G2. Thereafter, pursuant to the rules of procedure of this court and the Oregon State Bar, trial of the accused was had.
The trial court found the accused guilty of professional misconduct in that he had committed the crime of larceny by embezzlement.
The Board of Governors of the Oregon State Bar made findings of fact and has recommended permanent disbarment. The findings of fact and recommendations of the Board of Governors are approved and the accused is permanently disbarred.
*177It is also adjudged and decreed the Oregon State Bar shall have judgment for its costs and disbursements herein.